Title: Virginia Delegates to Benjamin Harrison, 24 March 1783
From: Virginia Delegates
To: Harrison, Benjamin

 
Sir
Philadelphia March 24th. 1783.
We have the pleasure of congratulating your Excellency on the result of the Negociations in Europe, which have at length happily terminated in a general Pacification.
The Triumph a french Sloop of War, commanded by the Chevalier du Quêne, arriv’d here the last Evening, dispatchd from Cadiz the 14th. of Feby by the Marquiss of Fayette & the C[o]mte D’Estaign, on a supposition, which the event has justified, that she might reach America, before any Packett which shoud sail either from Brest or L’Orient:
The orders of the C[o]mte d’Estaign to the Ch: du Quêne contain a proclamation of the cessation of Hostilities, & the communications from the Marquiss of Fayette, convey the heads of the Preliminary Articles of the General Peace, which were signed the 20th. January at Paris. These leave the decisive terms respecting the United States as affixed by the partial Agreement between America & G. Britain (our southern boundary being restricted to the 32 degree). The other belligerent Powers are in general reinstated in those Possessions which they held previous to the War, with Exception that G. Britain cedes to France, Tobago, St. Vincents & Senegal, who on her part recedes from her right to fish on great Part of the Coast, which she held by the treaty of 63. She cedes to Spain, The Floridas & Minorca, & retains Negapatam in the East Indies, If any thing can add to this happy event, it is that the late confusion in the Army, thro’ the prudence of the Commander in chief, has terminated in a manner wch reflects additional honor on that band of Patriots.
With the highest Respect We have the honor to be Yr Excellencys Most Ob’ & very hble Servants
Jos: JonesTheok. Bland Jr.J. Madison Jr.A. LeeJohn F. Mercer
Congress have just now directed the Agent of Marine to recall all armed naval Commissions & the Minister of Foreign Affairs to make the necessary communications to Sr. Guy Carleton & Admiral Digby, which will produce an immediate cessation of hostilities We shall draw on you for 24 £ the price agreed on for the Express:
John F. Mercer
 